Citation Nr: 1825250	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic demyelinating polyneuropathy.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989, with service in the National Guard from January 1990 to December 1992.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the Board at an April 2017 videoconference hearing, a transcript of which is of record.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's chronic demyelinating polyneuropathy and his service.


CONCLUSION OF LAW

The criteria for service connection for chronic demyelinating polyneuropathy have been met. 38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection 

The Board finds that service connection is warranted for the Veteran's chronic inflammatory polyneuropathy as the evidence for and against a finding that the condition was incurred due to active military service is at least in equipoise.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§1131; 38 C.F.R. 
§ 3.303(a). In order to establish entitlement to service connection, there must be (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's first diagnoses of chronic inflammatory polyneuropathy were in 1995. Therefore, the Veteran has a present disability.

In August 2011, the Veteran's private physician opined that it was more likely than not that the Veteran's condition started during military service. The private physician based his opinion solely on the Veteran's statement that his leg and hand numbness started from 1987. 

In an August 2013 VA opinion, the examiner concluded that the Veteran's demyelinating polyneuropathy was at least as likely as not incurred in or caused in-service. The examiner based his rationale on his agreement with the August 2011 private physician's statement. The examiner acknowledged that the physician relied on the Veteran's statements in forming his opinion.

In the April 2017 videoconference hearing, the Veteran testified that his symptoms (e.g., tingling and numbness in the legs and nerve pain) began during service and continued to worsen until he was diagnosed with chronic demyelinating polyneuropathy in either 1994 or 1995. He reported that he received treatment for the condition from a neurologist. In addition, in a June 2012 letter, the Veteran's buddy reported that the Veteran had tingling and numbness in the legs and arms, which had worsened since service. 
	
In light of the above, the Board finds that the evidence is at least in equipoise regarding service connection for chronic inflammatory polyneuropathy, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for chronic inflammatory polyneuropathy is granted.


ORDER

Entitlement to service connection for chronic demyelinating polyneuropathy is granted.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


